Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group I, claims 1, 88-89, 91-92, 94, 96, 99, 101-102, 120, 123, 125, 127, and 134-136, and species of oncogenic viral antigens, cyclophosphamide, melanoma, and LCMV in the reply filed on May 7, 2021 is acknowledged.  The traversal is on the ground(s) that the cited Schlader reference does not describe a recombinant arenavirus particle engineered to contain a genome comprising a nucleotide sequence encoding a tumor antigen, tumor associated antigen or an antigenic fragment thereof, nor does Schadler describe a chemotherapeutic agent. This is not found persuasive because, as evidenced by Schlader, the claimed arenavirus particle was known in the art, as was its use as an antitumor agent. Schlader discloses an Armstrong strain of lymphocytic choriomeningitis virus (LCMVa), which, according to Applicant’s specification, is an infectious, replication-deficient arenavirus particle (para. 0004, 0016). Methods of chemotherapy in the treatment of cancer were also well-known in the art, as evidenced.  Therefore, these technical features do not make a contribution over the prior art.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 35, 61-62, 137-138, 141, 143, 161, 164, 166, 168, 170, 178, and 180-181 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 7, 2021.
.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 88-89, 91-92, 94, 96, 99, 101-102, 120, 123, 125, 127, and 134-136 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The present claims are drawn to a method of treating cancer, comprising administering an infectious, replication-deficient arenavirus particle and a chemotherapeutic agent. However the instant specification as filed, while being enabled for the elected species of melanoma, does not provide sufficient enabling description for treating any neoplasia as encompassed by the claims because there does not appear to be sufficient in vitro or in vivo evidence to support administering the above arenavirus particle and chemotherapeutic agent to lessen or ameliorate the symptoms of any neoplasia or cancer.
in vitro or in vivo evidence showing that the administration of the above engineered T cells can counter-act the cause or the manifestation of cancer as defined by The Merck Manual of Diagnosis and Therapy in order to prevent or ameliorate the disease. 
As further example, Applicant claims pancreatic cancer as one possible type of cancer treatable by the claimed method (claim 84). Pancreatic cancer is highly lethal, and existing therapies only offer a modest benefit at best, as evidenced by Kotteas et al. (Journal of Cancer Research & Clinical Oncology, 142.8: 1795-1805.) Kotteas further teaches that existing CAR-T therapies have not been successful in treating pancreatic cancer, possibly due to a lack of suitable targets for the CAR (page 1799, third paragraph). Likewise, the varied tumor microenvironment in different types of cancer as well as the varied mechanisms of immune evasion of tumor cells makes immunological treatments unpredictable (see, e.g., Li-Lian et al., Cancers 12.7: 1872, entire document).
Pharmaceutical therapies in the absence of in vivo clinical data are unpredictable for the following reasons; (1) the protein may be inactivated before producing an effect, i.e. such as proteolytic degradation, immunological inactivation or due to an inherently short half-life of the Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).
The specification does not adequately teach how to effectively treat the breadth of diseases or reach an appropriate beneficial therapeutic endpoint in by administering the arenavirus particles and chemotherapeutic agent. The specification does not teach how to extrapolate data obtained from various in vitro or in vivo observations as well as clinical experience with the claimed arenavirus particles and chemotherapeutic agent to the development of effective methods of preventing or treating the plethora of the diseases broadly encompassed by the claimed invention.
There is insufficient guidance and direction as well as objective evidence provided for treating the scope of diseases encompassed by the claimed method. In view of the lack of predictability of the art (e.g., treating cancer) to which the invention pertains, undue experimentation would be required to practice the claimed method of prevention any cancer with a reasonable expectation of success, absent a specific and detailed description in applicant's specification of how to effectively use the claimed arenavirus particles and chemotherapeutic agent and absent working examples providing evidence which is reasonably predictive that the claimed agent is effective for preventing or ameliorating any cancer commensurate in scope with the claimed invention.

Applicant is invited to amend the claims to recite only the species of melanoma in order to obviate this rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1, 88-89, 91-92, 94, 96, 99, 101-102, 120, 123, 125, 127, and 134-136 are rejected under 35 U.S.C. 103 as being unpatentable over Pinschewer (US 20140050760 A1) in view of Bass (Cancer Immunol Immunother. 1998 Sep;47(1):1-12), and Moreno (Semin Oncol. 2015 Jun;42(3):466-73).
Pinschewer teaches a method for treating cancer comprising the administration of an infectious, replication-deficient arenavirus particle, wherein said arenavirus particle is engineered to contain a genome comprising a nucleotide sequence encoding a tumor antigen, tumor associated antigen or an antigenic fragment thereof, and the ability to amplify and express its genetic information in infected cells but unable to produce further infectious progeny particles in non-complementing cells (para. 0007 and claim 1).
Pinschewer further teaches this replication-deficient arenavirus particle  contains L and S segments of its genome (para. 0019, 0025), as well as alterations to the arenavirus open reading frames of the glycoprotein ("GP"), the nucleoprotein ("NP"), the matrix protein Z ("Z protein") or the RNA dependent RNA polymerase L ("L protein") of said arenavirus particle (para. 0068). Pinschewer also teaches that the viral proteins may be under the control of the 5′ UTR and 3′ UTR of the S segment, or the 5′ UTR and 3′ UTR of the L segment (para. 0059).
Pinschewer further teaches that the arenavirus may include one or more foreign proteins of interest, which may be proteins or peptides suited to induce or modulate an immune response 
Pinschewer further teaches the use of the above arenavirus for neoplastic diseases including but not limited to melanoma, prostate carcinoma, breast carcinoma, lung carcinoma, and neuroblastoma (para. 0093).
Pinschewer further teaches that the above areanvirus lineage may be derived from lymphocytic choriomeningitis virus (LCMV) (para. 0006 and claim 9).
However, Pinschewer does not the chemotherapeutic agent cyclophosphamide or the administration of an anti-PD-1 antibody as an immune checkpoint inhibitor.
Bass teaches that the chemotherapeutic cyclophosphamide is useful in combination with active specific immunotherapy for patients with advanced melanoma and other metastatic cancers, (page 2, left column, third paragraph), and that low doses of cyclophosphamide increases antibody production, abrogates tolerance, and potentiates antitumor immunity prior to immunotherapy (abstract).
Moreno teaches that anti-PD-1 antibodies are useful in the treatment of melanoma, and suggests the combination of anti-PD-1 antibodies with other anti-melanoma agents (abstract, page 466, right column, and page 470, right column, and page 471, left column) 
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the above references in order to arrive at the claimed invention. As Bass teaches, combinations of cyclophosphamide and immunotherapy and the synergy between these two therapies were known in the art. The arenavirus particle taught by Pinschewer is a known method of immunotherapy, relying on the presentation of a cancer antigen to stimulate antibody production rather than administering an antibody directly. The skilled artisan 
All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 88-89, 91-92, 94, 96, 99, 101-102, 120, 123, 125, 127, and 134-136 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,309,289 in view of Bass.
The ‘289 patent claims an infectious arenavirus particle comprising a genome wherein
i) one or more of the four arenavirus open reading frames coding for the glycoprotein (GP), nucleoprotein (NP), matrix protein Z and RNA-dependent RNA polymerase L are removed or mutated such that the infectious arenavirus particle is unable to produce further infectious 
ii) the genome comprises a foreign ribonucleic acid coding for one or more tumor antigens.
However, the ‘289 patent does not teach the use of chemotherapy.
Bass teaches that the chemotherapeutic cyclophosphamide is useful in combination with active specific immunotherapy for patients with advanced melanoma and other metastatic cancers, (page 2, left column, third paragraph), and that low doses of cyclophosphamide increases antibody production, abrogates tolerance, and potentiates antitumor immunity prior to immunotherapy (abstract).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the ‘289 patent with the teachings of Bass in order to arrive at the claimed invention. As Bass teaches, combinations of cyclophosphamide and immunotherapy and the synergy between these two therapies were known in the art. The arenavirus particle taught by the ‘298 patent is a known method of immunotherapy, relying on the presentation of a cancer antigen to stimulate antibody production rather than administering an antibody directly. The skilled artisan would be motivated to pursue combination therapies with cyclophosphamide and the arenavirus particle of the ‘289 patent based upon the teachings of Bass.

Claims 135 and 136 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-129 of copending Application No. 15/775,360 in view of Bass.

However, the ‘360 application does not teach the use of chemotherapy.
Bass teaches that the chemotherapeutic cyclophosphamide is useful in combination with active specific immunotherapy for patients with advanced melanoma and other metastatic cancers, (page 2, left column, third paragraph), and that low doses of cyclophosphamide increases antibody production, abrogates tolerance, and potentiates antitumor immunity prior to immunotherapy (abstract).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the ‘360 application with the teachings of Bass in order to arrive at the claimed invention. As Bass teaches, combinations of cyclophosphamide and immunotherapy and the synergy between these two therapies were known in the art. The arenavirus particle taught by the ‘360 application is a known method of immunotherapy, relying on the presentation of a cancer antigen to stimulate antibody production rather than administering an antibody directly. The skilled artisan would be motivated to pursue combination therapies with cyclophosphamide and the arenavirus particle of the ‘360 application based upon the teachings of Bass.
This is a provisional nonstatutory double patenting rejection.

s 1, 88-89, 91-92, 94, 96, 99, 101-102, 120, 123, 125, 127, and 134-136 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-265 of copending Application No. 16/500,648 in view of Bass.
The ‘648 application teaches a method for treating a solid tumor in a subject comprising administering an arenavirus particle, wherein the arenavirus particle expresses a tumor antigen or tumor-associated antigen or antigenic fragment thereof.
However, the ‘648 application does not teach the use of chemotherapy.
Bass teaches that the chemotherapeutic cyclophosphamide is useful in combination with active specific immunotherapy for patients with advanced melanoma and other metastatic cancers, (page 2, left column, third paragraph), and that low doses of cyclophosphamide increases antibody production, abrogates tolerance, and potentiates antitumor immunity prior to immunotherapy (abstract).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the ‘648 application with the teachings of Bass in order to arrive at the claimed invention. As Bass teaches, combinations of cyclophosphamide and immunotherapy and the synergy between these two therapies were known in the art. The arenavirus particle taught by the ‘648 application is a known method of immunotherapy, relying on the presentation of a cancer antigen to stimulate antibody production rather than administering an antibody directly. The skilled artisan would be motivated to pursue combination therapies with cyclophosphamide and the arenavirus particle of the ‘648 application based upon the teachings of Bass.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280.  The examiner can normally be reached on Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SHARON X WEN/Primary Examiner, Art Unit 1644